
	
		I
		111th CONGRESS
		1st Session
		H. R. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the design, planning, and construction of permanent facilities for the GREAT
		  project to reclaim, reuse, and treat impaired waters in the area of Oxnard,
		  California.
	
	
		1.Short titleThis Act may be cited as the
			 City of Oxnard Water Recycling and
			 Desalination Act of 2009.
		2.Oxnard,
			 California, water reclamation, reuse, and treatment project
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following:
				
					__.Oxnard,
				California, water reclamation, reuse, and treatment project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Oxnard, California, may participate
				in the design, planning, and construction of Phase I permanent facilities for
				the GREAT project to reclaim, reuse, and treat impaired water in the area of
				Oxnard, California.
						(b)Cost
				shareThe Federal share of the costs of the project described in
				subsection (a) shall not exceed 25 percent of the total cost.
						(c)LimitationThe
				Secretary shall not provide funds for the following:
							(1)The operations and
				maintenance of the project described in subsection (a).
							(2)The construction,
				operations, and maintenance of the visitor’s center related to the project
				described in subsection (a).
							(d)Sunset of
				authorityThe authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of the
				enactment of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and
			 Adjustment Act of 1992 is amended by inserting after the last item
			 the following:
				
					
						Sec. __. Oxnard, California, water
				reclamation, reuse, and treatment
				project.
					
					.
			
